DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-4 in the reply filed on 06/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite a data processing system in which data are uploaded from a first user terminal to a server, and the data are accessed from a second user terminal, wherein…”   These claims are system claims.  However, the system is not defined by any structural elements.  The server and terminals perform specific steps, but are not claimed themselves.  This makes the statutory category unclear as the system comprises no components.  The examiner recommends that the server, first user terminal, and 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is:
Hiyashi et al. (US 2014/0050318) which teaches: A re-encryption key generator according to an embodiment generates a re-encryption key required to re-encrypt, without decrypting, ciphertext data obtained by encrypting plaintext data by means of a first public key of a first user device to obtain re-encrypted text data which can be decrypted by a second private key of a second user device. The first storage device stores a first private key corresponding to the first public key. The second storage device stores a second public key corresponding to the second private key. The re-encryption key generation device generates the re-encryption key based on the first private key, the second public key, and the first random number – see abstract.
Noda (JP 2011-199515 – Applicant’s IDS) which teaches: A data division device determines the data stream itself or data obtained by dividing the data stream as block data for each data stream.  A signature device generates a message authenticator using key information for each piece of block data.  A message authenticator extractor extracts the message authenticator from each piece of block data used for reconstruction of the data stream.  A joint message authenticator generates a joint message authenticator which is information obtained by converting the message authenticator, based on a predetermined conversion rule – see abstract.
However, the prior art does not teach or suggest the claim limitations as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA C LEWIS/Primary Examiner, Art Unit 2495